

116 S902 IS: VA Hiring Enhancement Act
U.S. Senate
2019-03-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 902IN THE SENATE OF THE UNITED STATESMarch 27, 2019Mr. Boozman (for himself and Mr. Tester) introduced the following bill; which was read twice and referred to the Committee on Veterans' AffairsA BILLTo amend title 38, United States Code, to provide for the non-applicability of non-Department of
			 Veterans Affairs covenants not to compete to the appointment of physicians
			 in the Veterans Health Administration, and for other purposes.
	
 1.Short titleThis Act may be cited as the VA Hiring Enhancement Act. 2.Non-applicability of non-Department of Veterans Affairs covenants not to compete to appointment of physicians in the Veterans Health Administration (a)In generalSubchapter I of chapter 74 of title 38, United States Code, is amended by adding at the end the following new section:
				
					7414.Effect of non-Department covenants not to compete on appointment of physicians
 (a)Non-ApplicabilityExcept as provided in subsection (b), in the case of an individual who is an applicant for appointment to a position as a physician in the Veterans Health Administration, any covenant not to compete into which the individual has entered with a non-Department facility or other non-Department entity or individual shall have no force or effect with respect to the appointment of the individual to such a position.
 (b)Service obligation(1)Any individual who is appointed as a physician in the Veterans Health Administration and has entered into a covenant not to compete that is rendered non-applicable pursuant to subsection (a), shall, as a condition of such appointment, agree to provide clinical services at a Department medical facility for the duration of the period described in paragraph (2).
 (2)The period described in this paragraph is the period that begins on the date on which an individual is appointed as described in paragraph (1) and ends on the latter of the following dates:
 (A)The date that is one year after such date of appointment. (B)The date of the termination of any covenant not to compete that is rendered non-applicable pursuant to subsection (a).
 (3)The Secretary may waive the requirement under paragraph (1) with respect to an individual at the discretion of the Secretary.
 (c)Termination of Department employmentIn the case of an individual who is appointed as a physician in the Veterans Health Administration and has entered into a covenant not to compete that is rendered non-applicable pursuant to subsection (a), if the employment of the individual at the Veterans Health Administration is terminated for any reason before the specified termination date of such covenant, subsection (a) shall not apply with respect to such covenant after the date of the termination of the employment of the individual at the Veterans Health Administration.
 (d)Covenant not To compete definedIn this section, the term covenant not to compete means an agreement between an employee and employer or a contractor and principal that restricts such employee or contractor from performing—
 (1)work for another employer for a specified period of time; (2)work in a specified geographical area; or
 (3)work for another employer performing work that is similar to the work such employee or contractor performed for the employer or principal.
 (e)ApplicationThis section shall apply to any covenant not to compete that is entered into after the date of the enactment of the VA Hiring Enhancement Act..
 (b)Clerical amendmentThe table of sections at the beginning of chapter 74 of such title is amended by inserting after the item relating to section 7413 the following new item:
				7414. Effect of non-Department covenants not to compete on appointment of physicians..
 3.Modification of qualifications to improve recruitment of physiciansSection 7402(b)(1) of title 38, United States Code, is amended— (1)in the matter preceding subparagraph (A), by inserting or to be offered a contingent appointment to such a position after position; and
 (2)by striking subparagraphs (B) and (C) and inserting the following:  (B)(i)have completed a post-graduate residency training program leading to board eligibility in a specialty satisfactory to the Secretary, or
 (ii)with respect to an offer for a contingent appointment, complete a post-graduate residency training program leading to board eligibility in a specialty satisfactory to the Secretary by not later than two years after the date of such offer, and
 (C)(i)be licensed to practice medicine, surgery, or osteopathy in a State, or (ii)with respect to an offer for a contingent appointment, be licensed to practice medicine, surgery, or osteopathy in a State by not later than two years after the date of such offer..